Name: Commission Regulation (EC) No 2899/95 of 15 December 1995 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption;  trade policy;  agricultural structures and production
 Date Published: nan

 No L 304/22 EN Official Journal of the European Communities 16. 12. 95 COMMISSION REGULATION (EC) No 2899/95 of 15 December 1995 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1538/95 (2), and in particular Article 17 (14) thereof, Whereas Commission Regulation (EC) No 2448/95 of 10 October 1995 amending Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) provides for amendments for certain products falling within CN codes 0403, 0404 and 0405 from 1 January 1996 ; whereas the classification of certain cheeses falling within CN code 0406 is reserved for imports ; Whereas Commission Regulation (EEC) No 3846/87 (4), as last amended by Regulation (EC) No 2806/95 (*) esta ­ blishes, on the basis of the combined nomenclature, an agricultural product nomenclature for refunds ; whereas that nomenclature should be amended accordingly ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Sector 10 of the Annex to Regulation (EEC) No 3846/87 is hereby amended as follows :  the information relating to headings CN 0403 10 to 0403 10 36 is replaced by the information given in Annex I hereto,  the information relating to heading CN 0404 90 is replaced by the information given in Annex II hereto,  the information relating to heading CN 0405 is replaced by the information in Annex III hereto,  the information relating to subheadings 0406 90 02 to 0406 90 06 is deleted,  in notes 4 and 5, the references to Article 2 (3) of Regulation (EEC) No 1098/68 are replaced by references to Article 12 (3) of Regulation (EC) No 1466/95,  in note 6, heading CN 0406 90 93 is deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 148, 28. 6. 1968 , p. 13. M OJ No L 148, 30. 6. 1995, p. 17. (3) OJ No L 259, 30. 10 . 1995, p. 1 . (4) OJ No L 366, 24. 12. 1987, p. 1 . 0 OJ No L 291 , 6. 12. 1995, p. 14. 16. 12. 95 EN Official Journal of the European Communities No L 304/23 ANNEX I CN code Description of goods Productcode 'ex 0403 10  Yogurt :   Not flavoured nor containing added fruit or cocoa :    Not containing added sugar or other sweetening matter, of a fat content, by weight : 0403 10 11     Not exceeding 3 % :      Not exceeding 1,5 % :       Other than in powder, granules or other forms (&gt;) solid 0403 10 11 400 Exceeding 1,5 % :       Other than in powder, granules or other forms (') solid 0403 10 11 800 0403 10 13     Exceeding 3 % but not exceeding 6 % :      Other than in powder, granules or other forms (') solid 0403 10 13 800 0403 10 19 _ _ _ _ Exceeding 6 % :      Other than in powder, granules or other forms (') solid 0403 10 19 800    Other, of a fat content, by weight (4) : 0403 10 31     Not exceeding 3 % :      Not exceeding 1 ,5 % :       Other than in powder, granules or other forms (') solid 0403 10 31 400      Exceeding 1,5 % :       Other than in powder, granules or other forms (') solid 0403 10 31 800 0403 10 33     Exceeding 3 % but not exceeding 6 % :      Other than in powder, granules or other forms (') solid 0403 10 33 800 040310 39    Exceeding 6 % :    Other than in powder, granules or other forms (') solid 0403 10 39 800' No L 304/24 EN Official Journal of the European Communities 16. 12. 95 ANNEX II Code NC Designation des marchandises Code desproduits 0404 90 0404 90 21 0404 90 21 100 040490 21 910 0404 90 21 950 0404 90 23 0404 90 23 120 0404 90 23 130 0404 90 23 140 0404 90 23 150 Other :  Not containing added sugar or other sweetening matter, of a fat content by weight :   Not exceeding 1,5 % :    In powder or granules (2) _ _ _ Other ('), of a non-fat lactic dry matter content :     Of less than 15% by weight     Of 1 5 % or more by weight   Exceeding 1,5 % but not exceeding 27 % :    In powder or granules (2) :     Of a fat content by weight :      Not exceeding 11 %    Exceeding 11 % but not exceeding 17% _ _ _ _ _ Exceeding 17% but not exceeding 25%      Exceeding 25 %    Other than in powder or granules (') :     Of a non-fat lactic dry matter content of less than 15% by weight and a fat content by weight :      Not exceeding 3 % _____ Exceeding 3 % but not exceeding 6 %      Exceeding 6 % but not exceeding 1 0 %      Exceeding 10% but not exceeding 17%      Exceeding 17 % _ _ _ _ Of a non-fat lactic dry matter content of not less than 15% by weight and a fat content by weight :      Not exceeding 3 %      Exceeding 3 % but not exceeding 7,4 % _ _ Exceeding 7,4 % but not exceeding 8 % Exceeding 8 % but not exceeding 1 0 %      Exceeding 10 %   Exceeding 27 % :    In powder or granules (2), of a fat content by weight :  Not exceeding 28 %     Exceeding 28 % but not exceeding 29 % _ _ _ _ Exceeding 29 % but not exceeding 41 %     Exceeding 41 % but not exceeding 45 %     Exceeding 45 % but not exceeding 59 %     Exceeding 59 % but not exceeding 69 %     Exceeding 69 % but not exceeding 79 % _ Exceeding 79 % 0404 90 23 911 0404 90 23 913 0404 90 23 915 0404 90 23 917 0404 90 23 919 0404 90 23 931 0404 90 23 933 0404 90 23 935 0404 90 23 937 0404 90 23 939 ex 0404 90 29 0404 90 29 110 0404 90 29 115 0404 90 29 120 0404 90 29 130 0404 90 29 135 0404 90 29 150 0404 90 29 160 0404 90 29 180 16. 12. 95 EN Official Journal of the European Communities No L 304/25 Code NC DÃ ©signation des marchandises Code desproduits   Other, of a fat content by weight : 0404 90 81  Not exceeding 1,5 % : _in powder or granules (4) 0404 90 81 100     Other, of a non-fat lactic dry matter content :      Of less than 1 5 % by weight (4) 0404 90 81 910 Of 1 5 % or more by weight (*) 0404 90 81 950 ex 0404 90 83    Exceeding 1,5 % but not exceeding 27 % :     In powder or granules (4) :    Of a fat content by weight : Not exceeding 11 % 0404 90 83 110 Exceeding 11 % but not exceeding 17 % 0404 90 83 130       Exceeding 17 % but not exceeding 25 % 0404 90 83 150       Exceeding 25 % 0404 90 83 170     Other than in powder or granules :      Of a non-fat lactic dry matter content of less than 1 5 % by weight and a fat content by weight (4) :       Not exceeding 3 % 0404 90 83 91 1     Exceeding 3 % but not exceeding 6 % 0404 90 83 913       Exceeding 6 % but not exceeding 10 % 0404 90 83 915       Exceeding 10 % but not exceeding 17 % 0404 90 83 917       Exceeding 1 7 % 0404 90 83 919      Of a non-fat lactic dry matter content of not less than 1 5 % by weight and a fat content by weight (*) :       Not exceeding 3 % 0404 90 83 931       Exceeding 3 % but not exceeding 6,9 % 0404 90 83 933     Exceeding 6,9 % but not exceeding 9,5 % 0404 90 83 935       Exceeding 9,5 % but not exceeding 21 % 0404 90 83 937 0404 90 89    Exceeding 27 % :     In powder or granules, of a fat content by weight (4) : _ Not exceeding 41 % 0404 90 89 130    Exceeding 41 % 0404 90 89 150     Other than in powder or granules, of a fat content by weight (4) : _ Not exceeding 39 % 0404 90 89 930      Exceeding 39 % but not exceeding 45 % 0404 90 89 950      Exceeding 45 % 0404 90 89 990' No L 304/26 EN Official Journal of the European Communities 16. 12. 95 ANNEX III CN code Description of goods Productcode 'ex 0405 Butter and other fats and oils derived from milk ; dairy spreads : 0405 10  Butter :   Of a fat content, by weight, not exceeding 85 % :    Natural butter : 0405 10 11     In immediate packings of a net content not exceeding 1 kg :      Of a fat content by weight : _ _ Of 80 % or more but less than 82 % 0405 1011 500       Of 82 % or more 0405 10 11 700 0405 10 1 9     Other :      Of a fat content by weight :       Of 80 % or more but less than 82 % 0405 10 19 500       Of 82 % or more 0405 10 19 700 0405 10 30    Recombined butter :     In immediate packings of a net content not exceeding 1 kg :      Of a fat content by weight :       Of 80 % or more but less than 82 % 0405 10 30 100 ______ Of 82 % or more 0405 10 30 300 Other :      Of a fat content by weight :       Of 80 % or more but less than 82 % 0405 10 30 500 ______ Of 82 % or more 0405 10 30 700 0405 10 50    Whey butter :     In immediate packings of a net content not exceeding 1 kg : _____ Of a fat content by weight :       Of 80 % or more but less than 82 % 040510 50 100 Of 82 % or more 0405 10 50 300     Other : _____ Of a fat content by weight :       Of 80 % or more but less than 82 % 0405 10 50 500 _ _ _ Of 82 % or more 0405 10 50 700 0405 10 90   Other 0405 10 90 000 ex 0405 20  Dairy spreads : 0405 20 90   Of a fat content by weight of more than 75 % but less than 80 % :    Of a fat content by weight : Of more than 75 % but less than 78 % 0405 20 90 500     Of 78 % or more 0405 20 90 700 0405 90  Other : 0405 90 10   Of a fat content by weight of 99,3 % or more and of a water content by weight not exceeding 0,5 % : 0405 90 10 000 0405 90 90   Other 0405 90 90 000'